ORDER
A majority of judges in regular active service and not disqualified having voted in a requested poll of the court to grant Appellees’ petition for rehearing en banc,
IT IS ORDERED that rehearing en banc is granted.
The parties and amici curiae shall file, within 10 days of the date of this order, 16 additional paper copies of their briefs and appendices filed under the original briefing schedule.
En banc oral argument of this case is scheduled for Wednesday, May 11, 2016, at 9:00 a.m. in Richmond, Virginia.